                    Case
                  Case    19-3398, Document
                       1:18-cv-09033-VSB    35, 01/22/2020,
                                         Document   76 Filed2757460,
                                                              01/22/20Page1
                                                                        Pageof11of 1
                                                                                    N.Y.S.D. Case #
                                                                                    18-cv-9033(VSB)


                                     UNITED STATES COURT OF APPEALS
                                                  FOR THE
                                              SECOND CIRCUIT
                                 ____________________________________________

               At a Stated Term of the United States Court of Appeals for the Second Circuit, held at
      the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York, on
      the 22 nd day of January, two thousand twenty.

      ____________________________________

      Maxine Rivas,                                              ORDER
                                                                 Docket No. 19-3398                 Jan 22 2020
      lllllllllllllllllllllPlaintiff - Appellant,

      Caroline Ruiz, Olivera Krstanoska, on behalf of herself
      and a class of similarly situated individuals,

      lllllllllllllllllllllPlaintiffs,

      v.

      New Avon LLC, Avon Products, Inc.,

      lllllllllllllllllllllDefendants - Appellees,

      Raj Nath, individually and in his professional capacity,

      lllllllllllllllllllllDefendant.
      _______________________________________

            The parties in the above-referenced case have filed a stipulation withdrawing this appeal
      pursuant to Local Rule 42.1.

               The stipulation is hereby "So Ordered".

                                                           For The Court:
                                                           Catherine O'Hagan Wolfe,
                                                           Clerk of Court




CERTIFIED COPY ISSUED ON 01/22/2020
